Case 1:19-cv-00487-JMS-KJM Document 44 Filed 03/04/20 Page 1 of 3     PageID #: 345




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                )   Case No.: 1:19-cv-487-JMS-KJM
                                        )   (Copyright)
                     Plaintiff,         )
      vs.                               )   RULE 55(b)(1) MOTION FOR
                                        )   CLERK TO ENTER DEFAULT
   Muhammad Faizan,                     )   JUDGEMENT AGAINST
                                        )   DEFENDANT MUHAMMAD
                     Defendant.         )   FAIZAN; DECLARATION OF
                                        )   COUNSEL; BILL OF COSTS;
                                        )   PROPOSED ORDER;
                                        )   CERTIFICATE OF SERVICE
                                        )
                                        )

               RULE 55(b)(1) MOTION FOR CLERK TO ENTER DEFAULT
            JUDGMENT AGAINST DEFENDANT MUHAMMAD FAIZAN


  TO: CLERK OF THE COURT:

        Pursuant to Fed R. Civ. P. 55(b)(1), Plaintiff HB Productions, Inc.

  (“Plaintiff”) hereby moves for the Clerk of the Court to enter default judgment



  20-018B 19-487
Case 1:19-cv-00487-JMS-KJM Document 44 Filed 03/04/20 Page 2 of 3         PageID #: 346




  against Defendant Muhammad Faizan for the certain sum of $270,902.58 and costs

  of $4,410.98.

        Defendant Muhammad Faizan was served a copy of the First Amended

  Complaint (“FAC”) via airmail on Feb. 14, 2020 per Fed R. Civ. P. 5(b)(2)(C). See

  Certificate of Service [Doc. #41]. Defendant Muhammad Faizan was served a copy

  of the original Complaint on October 4, 2019. See Proof of Service [Doc. #14]; see

  also Supplemental Declaration of Muhammad Waqar [Doc. #21-2]. Service of the

  original Complaint was performed in accordance with the Hague Service

  Convention and the internal law or rule in Pakistan. See Affidavit of Muhammad

  Abeed Atiff [Doc. #14-1].

        Defendant Muhammad Faizan’s responsive pleading to the FAC was due on

  or before February 28, 2020 per Fed R. Civ. P. 15(a)(3). Entry of Default was

  entered against Defendant for having failed to appear or otherwise defend on March

  3, 2020 [Doc. #43].

        Plaintiff has attached an Affidavit of Counsel showing the amount due of

  $270,902.58 and that Defendant is not a minor nor an incompetent person.        The

  certain amount due was pleaded in the FAC. See FAC at ¶141, pg. 33.

        For these reasons, Plaintiff request that the Clerk of the Court enter default

  judgment against Defendant Muhammad Faizan for the certain sum of $270,902.58

  and costs of $4,410.98.


  20-018B 19-487
Case 1:19-cv-00487-JMS-KJM Document 44 Filed 03/04/20 Page 3 of 3   PageID #: 347




        DATED: Kailua-Kona, Hawaii, March 4, 2020.



                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff




  20-018B 19-487
